    




EXHIBIT 10.1        


Term Sheet – Stephen J. Boyle (“Executive”)


Certain capitalized terms used in this Term Sheet have the meanings set forth in
Schedule A.


Position:
Interim President and CEO



Effective Date:
November 20, 2019



Term:
Executive shall serve as interim President and CEO from the Effective Date
through the earliest to occur of (1) the effective date of the closing (the
“Transaction Closing Date”) of the acquisition of TD Ameritrade Holding
Corporation (the “Company”) by The Charles Schwab Corporation (“Parent”)
pursuant to the terms of the Agreement and Plan of Merger dated November 24,
2019 (the “Merger Agreement”), (2) the date on which Executive ceases serving as
the interim President and CEO, and (3) the date on which Executive’s employment
with the Company terminates.



The provisions of this Term Sheet shall apply during Executive’s service as
interim President and CEO and in the event of a Severance Termination.



Compensation Target:
Base Salary:        $800,000



Target Annual
Incentive Award:
Executive will be eligible to receive an annual incentive award (the “MIP
Award”) with a total blended target opportunity of $4,400,000 for FY2020 (the
“FY2020 Target Incentive Opportunity”) and with a total target opportunity of
$4,750,000 for FY2021 (the “FY2021 Target Incentive Opportunity”).

    
Except as provided below in the case of certain terminations of employment, the
MIP Award will be 50% in cash and 50% in the form of equity awards. Parent shall
determine the amount and form of incentives, if any, following the Transaction
Closing Date.




Share Ownership
Requirement:
Five (5) times base salary



Vacation:
200 hours of Paid Time Off annually to accrue in accordance with Company PTO
Accrual Schedule



Retirement Programs:
401(k) – employer match plus discretionary annual profit sharing



Health and Welfare Plans:
Company Benefits Plan Coverage








--------------------------------------------------------------------------------

    




Company Paid Apartment:
The Company agrees to continue to pay for Executive’s New York City apartment in
accordance with the arrangement in effect on the Effective Date through the
expiration of the current lease on July 13, 2020.

Severance Termination
During the Severance
Protection Period:
The provisions of this section shall apply from the Effective Date through the
earlier to occur of (1) 12 months after the Transaction Closing Date, and (2)
the date on which the Merger Agreement is terminated in accordance with its
terms without the occurrence of the Transaction Closing Date, (such period, the
“Severance Protection Period”). In the event of Executive’s termination (i) by
the Company without Cause or (ii) by Executive for Good Reason, in each case,
during the Severance Protection Period, subject to Executive’s execution of a
Release of Claims Agreement substantially in the form attached hereto as
Exhibit A (the “Release”), Executive will be entitled to the following severance
benefits:



•
A lump sum cash severance payment equal to $2,875,000 (the “Cash Severance”);

•
To the extent not previously paid, a lump sum cash payment in respect the FY2020
MIP Award based on the FY2020 Target Incentive Opportunity, (A) prorated for the
portion of FY2020 elapsed through the date of termination, if such termination
occurs prior to the Transaction Closing Date or (B) prorated from the
Transaction Closing Date through the date of termination, if such termination
occurs on or after the Transaction Closing Date (in order to account for the
payment of the pro-rata FY2020 MIP Award pursuant to the Merger Agreement);

•
If the date of termination occurs in FY2021, a lump sum cash payment in respect
of the FY2021 MIP Award based on (A) the FY2021 Target Incentive Opportunity, if
the termination is prior to the Transaction Closing Date, or (B) $2,150,000 (or,
if greater, the Executive’s incentive opportunity for his role following the
Transaction Closing Date), if the termination is after the Transaction Closing
Date, in each case, prorated for the portion of FY2021 elapsed through the date
of termination;

•
A lump sum payment equal to 18 months of the employer portion of premiums for
group health plan coverage for active employees based on Executive’s coverage
elections in effect on his termination date to assist in payment of COBRA
premiums; and

•
Terms of existing award agreements govern accelerated vesting for all awarded
and unvested equity awards, which for the avoidance of doubt provide for
accelerated vesting in the event of involuntary termination upon retirement or
within 24 months of a change in control.

Severance Termination
After the Severance
Protection Period:
The provisions of this section shall apply after the Severance Protection
Period. In the event of Executive’s involuntary termination by the Company
without Cause after the expiration of the Severance Protection Period, subject
to Executive’s execution of a Release, Executive will be entitled to the
following severance benefits:



2



--------------------------------------------------------------------------------

    




•
4 weeks of base salary for each completed year of service up to a maximum of 104
weeks (2 years)

•
4 weeks of target cash incentive for each completed year of service up to a
maximum of 104 weeks (2 years)

•
Immediate full vesting of all outstanding RSUs

•
A lump sum payment equal to 12 months of the employer portion of premiums for
group health plan coverage for active employees based on Executive’s coverage
elections in effect on his termination date to assist in payment of COBRA
premiums. Executive may elect COBRA coverage for up to a maximum of 18 months or
as otherwise provided by law.



For the avoidance of doubt, in the event of Executive’s termination, Executive
shall remain entitled to (i) unpaid base salary through the date of termination;
(ii) payment for accrued but unused paid time off; (iii) except in the event of
a termination for Cause, payment of any earned but unpaid incentive for a
previously completed fiscal year; and (iv) and other rights due Executive under
any Company policy, plan or other agreement.


All payments and benefits are intended to be exempt from, or comply with, Code
section 409A and this Term Sheet will be administered and interpreted
accordingly. Payments (and delivery of shares in the case of equity awards) will
be made as soon as administratively possible following the Company’s receipt of
Executive’s executed and non-revoked Release, provided, however, that if the
Company reasonably determines that Code Section 409A will result in the
imposition of additional tax upon the earlier payment of any severance or other
benefits otherwise due to Executive on or within the 6 month period following
Executive’s date of termination, the severance benefits (or shares in the case
of equity awards) will accrue during such 6 month period and will become payable
(or delivered) in a lump sum payment on the date that is 6 months and 1 day
following the date of Executive’s termination (which constitutes a separation
from service for purposes of Code Section 409A). All subsequent payments, if
any, will be payable as provided above. Any severance payments (and delivery of
shares in respect of equity awards) will be subject to applicable withholdings.
In no event will the Company pay or reimburse Executive for any taxes or other
costs owed by Executive on account of the payments and benefits from this Term
Sheet.


Golden Parachute Tax:
The provisions of this section shall apply indefinitely following the Effective
Date. Executive will either receive the full payments and benefits due to him or
a lesser amount so that Executive will not be subject to the golden parachute
excise tax under Code Section 4999 as a result of the application of Code
Section 280G, whichever results in Executive receiving more on an after-tax
basis. No Section 280G excise gross-up will be provided. All determinations to
be made by an accounting firm selected by the Company prior to the Transaction
Closing Date, and the Company shall cooperate with Executive in good faith in
valuing services (including refraining from performing services) to be provided
by Executive prior to or following the Transaction



3



--------------------------------------------------------------------------------

    




Closing Date, such that payments in respect of such services may be considered
reasonable compensation for purposes of Code Section 280G.


In addition, in order to mitigate the impact of Code Section 280G on Executive’s
change in control related payments and benefits, the Company will accelerate
into 2019 the vesting and settlement of 24,304 Company restricted stock units
(the “2019 RSUs”) granted on December 5, 2019 and scheduled to vest in equal
one-third installments on each of the first three anniversaries of the grant
date (each, a “Scheduled Vesting Date”). Such accelerated vesting will be
subject to the following conditions, and Executive hereby expressly agrees to
such conditions: (1) upon Executive’s termination of employment with the Company
and its affiliates prior to the last Scheduled Vesting Date due to Executive’s
voluntary resignation or termination for Cause, then Executive shall be
obligated to promptly repay to the Company the net after-tax number of shares of
Company common stock previously delivered to Executive pursuant to the 2019 RSUs
for which the Scheduled Vesting Date has not occurred prior to such termination,
(2) Executive shall not be permitted to sell, transfer or otherwise dispose of
the net after-tax shares of Company common stock delivered pursuant to the 2019
RSUs unless and until the date on which the 2019 RSUs associated with such
shares of Company common stock would have vested under the terms applicable to
the 2019 RSUs (either due to the occurrence of a Scheduled Vesting Date or due
to Executive’s involuntary termination of employment without Cause, or death or
disability), (3) the net after-tax shares of Company common stock delivered
pursuant to the 2019 RSUs will bear a transfer restriction legend consistent
with the transfer restriction described in the preceding item 2, and (4) after
the shares of Company common stock delivered pursuant to the 2019 RSUs are
exchanged for shares of Parent common stock in connection with the acquisition
of the Company by Parent, the repayment obligations, transfer restriction and
transfer restriction legend described in items (1) through (3) will continue to
apply to such shares of Parent common stock to the same extent that they applied
to the corresponding shares of Company common stock.


Other Agreements:
The provisions of this section shall apply indefinitely following the Effective
Date. All terms of the Associate Agreement dated March 25, 2015, by and between
Executive and the Company (the “Associate Agreement”) are hereby incorporated by
reference. Executive hereby expressly acknowledges that he remains bound by the
restrictive covenants applicable to him pursuant to the Associate Agreement,
including the non-competition covenant contained in Section 5 of the Associate
Agreement (the “Non-Competition Covenant”). Further, Executive expressly agrees
that, if Executive materially breaches the Non-Competition Covenant, then
Executive shall forfeit the right to receive, and/or shall promptly repay to the
Company upon demand, the following compensation: (i) Cash Severance, (ii) the
FY2020 MIP Award, and (iii) the FY2021 MIP Award.

Further, Executive expressly agrees that this Term Sheet and any and all
disputes, controversies or claims between the Executive and the Company and/or
Parent shall be governed by, construed and enforced in accordance with the laws
of the State of New York without regard to its conflict of laws provisions.


4



--------------------------------------------------------------------------------

    




In the event of any conflict between the terms of this Term Sheet and the terms
of any other agreements to which the Executive may be subject, including,
without limitation, the terms of the Offer Summary dated March 25, 2015 (the
“Offer Summary”) and the Associate Agreement, by and between Executive and the
Company, the terms of this Term Sheet shall govern.


For the avoidance of doubt, this Term Sheet supersedes the Offer Summary, except
Executive hereby expressly acknowledges that he remains bound by the following
language from the Offer Summary: “Forfeiture Events. The Administrator may
specify in an award agreement that the Participant’s rights, payments, and
benefits with respect to an Award shall be subject to reduction, cancellation,
forfeiture, or recoupment upon the occurrence of certain specified events, in
addition to any otherwise applicable vesting or performance conditions of an
Award. Such events may include, but shall not be limited to, fraud, breach of a
fiduciary duty, restatement of financial statements as a result of fraud or
willful errors or omissions, termination of employment for cause, violation of
material Company and/or Subsidiary policies, breach of non-competition,
confidentiality, or other restrictive covenants that may apply to the
Participant, or other conduct by the Participant that is detrimental to the
business or reputation of the Company and/or its Subsidiaries.”


For the avoidance of doubt, the Associate Agreement will survive and continue in
effect in accordance with its terms, except to the extent it conflicts with the
Term Sheet.


AGREED AND ACCEPTED:    


Stephen J. Boyle            
Executive        
    
/s/ STEPHEN J. BOYLE    


Date: February 4, 2020






Wilbur J. Prezzano
Chairman, HR & Compensation Committee


/s/ WILBUR J. PREZZANO




Date: February 4, 2020            


                                         


                    


















5



--------------------------------------------------------------------------------

    




Schedule A


CERTAIN DEFINITIONS AND OTHER ADDITIONAL TERMS




As used in this Term Sheet, and unless the context requires a different meaning,
the following terms, when capitalized, have the meaning indicated:


“Base Salary” means Executive’s annual rate of base salary as set forth in this
Term Sheet or such higher rate as in effect after the Effective Date.


“Cause” means conduct involving one or more of the following: (1) the conviction
of Executive of, or plea of nolo contendere by Executive to, a felony that the
Board of Directors of Company or Parent reasonably believes has had or will have
a material detrimental effect on Company’s or Parent’s reputation or business;
(2) any act of personal dishonesty taken by Executive in connection with his
responsibilities as an employee of Company or Parent with the intention or
reasonable expectation that such action may result in the substantial personal
enrichment of Executive; (3) breach of any fiduciary duty owed to the Company or
Parent by Executive that has a material detrimental effect on the Company’s or
Parent’s reputation or business; (4) the willful, substantial and continuing
failure of Executive to perform the reasonable duties of his position (which
duties are consistent with his position as Interim President or CEO of the
Company, as applicable) for a period of at least thirty (30) days following
written notice from the Board of Company or Parent to the Executive that
describes the basis for the Board’s belief that Executive has not substantially
performed his reasonable duties for reasons other than illness or incapacity;
(5) Executive being found liable in any Securities and Exchange Commission or
other civil or criminal securities law action or entering any cease and desist
order with respect to such action (regardless of whether or not Executive admits
or denies liability); willful misconduct, gross negligence, fraud or
embezzlement, in each case that results in substantial, material harm to Company
or Parent; (6) Executive (a) obstructing or impeding, (b) endeavoring to
influence, obstruct or impede, or (c) failing to materially cooperate with, any
investigation authorized by the Board of Directors of Company or Parent or any
governmental or self-regulatory entity (an “Investigation”). However,
Executive’s failure to waive attorney-client privilege relating to
communications with Executive’s own attorney in connection with an Investigation
will not constitute “Cause” and (7) Executive’s disqualification or bar by any
governmental or self-regulatory authority from serving in the capacity
contemplated by this Term Sheet or Executive’s loss of any governmental or
self-regulatory license that is reasonably necessary for Executive to perform
his responsibilities to Company under this Term Sheet, if (a) the
disqualification, bar or loss continues for more than thirty (30) days, and (b)
during that period Company uses its good faith efforts to cause the
disqualification or bar to be lifted or the license replaced. While any
disqualification, bar or loss continues during Executive’s employment, Executive
will serve in the capacity contemplated by this Term Sheet to whatever extent
legally permissible and, if Executive’s employment is not permissible, Executive
will be placed on leave (which will be paid to the extent legally permissible).
    
“Change in Control” has the same meaning as under the Company’s Long-Term
Incentive Plan, which is the Company’s stockholder-approved equity compensation
plan.


“Code” mean the Internal Revenue Code of 1986, as amended, and the regulations
and guidance thereunder.


“Good Reason” shall mean Executive’s voluntary resignation after the occurrence
of any of the following events or actions taken by the Company or any of its
Affiliates without Executive’s written consent: (i) a material diminution in
Executive’s title or position with the Company, which for purposes hereof shall
occur if (A) prior to the Transaction Closing Date, Executive’s title or
position are changed such that he ceases serving as Interim President and CEO of
the Company and is not immediately reinstated to his prior position of Chief
Financial Officer of the Company; or (B) during the one-year


6



--------------------------------------------------------------------------------

    




period commencing on the Transaction Closing Date, Executive is not serving in
the position of Chief Financial Officer of the Company or other executive role
of the Company with (x) a base salary of not less than $550,000, and (y) a total
annual incentive compensation opportunity (comprised of cash and long-term
incentive) that is not materially less than $2,150,000, and; or (ii) during the
one-year period following the Transaction Closing Date, Executive’s designated
work location is changed to a location that is greater than fifty (50) miles
from that in effect immediately prior to the Transaction Closing Date.


In order to invoke a termination for Good Reason, Executive must (i) provide the
Company and Parent with written notice within ninety (90) days of the event that
Executive believes constitutes Good Reason specifically identifying the acts or
omissions constituting the grounds for Good Reason, (ii) provide a reasonable
cure period of not less than thirty (30) days following Executive’s submission
of the written notice, and (iii) actually resign from employment within ninety
(90) days following the expiration of the cure period if the applicable event is
not cured.


7



--------------------------------------------------------------------------------

    








Exhibit A
FORM OF RELEASE
THIS RELEASE (this “Release”) is entered into between Stephen J. Boyle
(“Executive”) and TD Ameritrade Holding Corporation (the “Company”) for the
benefit of the Company and its affiliates and their respective successors,
including The Charles Schwab Corporation (“Parent”). The entering into and
non-revocation of this Release is a condition to Executive’s right to receive
certain payments and benefits under the Term Sheet entered into by and between
Executive and the Company, dated as of [_____________], 20__ (the “Term Sheet”).
Capitalized terms used and not defined herein shall have the meaning provided in
the Term Sheet.
Accordingly, Executive and the Company agree as follows.
1.    General Release and Waiver of Claims. In consideration for the payments
and other benefits provided to Executive pursuant to the Term Sheet, to which
Executive is not otherwise entitled, and the sufficiency of which Executive
acknowledges, Executive represents and agrees, as follows:
(a)    Release. Executive, for himself, his heirs, administrators,
representatives, executors, successors and assigns (collectively “Releasers”),
hereby irrevocably and unconditionally releases, acquits and forever discharges
and agrees not to sue the Parent or Company or any of their subsidiaries,
divisions, affiliates and related entities and their current and former
directors, officers, shareholders, trustees, employees, consultants, independent
contractors, representatives, agents, servants, successors and assigns and all
persons acting by, through or under or in concert with any of them (collectively
“Releasees”), from any and all claims, rights and liabilities up to and
including the date of this Release arising from or relating to Executive’s
employment with, or termination of employment from, the Company and or Parent,
under the Term Sheet and from any and all charges, complaints, claims,
liabilities, obligations, promises, agreements, controversies, damages, actions,
causes of actions, suits, rights, demands, costs, losses, debts and expenses of
any nature whatsoever, known or unknown, suspected or unsuspected and any claims
of wrongful discharge, breach of contract, implied contract, promissory
estoppel, defamation, slander, libel, tortious conduct, employment
discrimination or claims under any federal, state or local employment statute,
law, order or ordinance, including any rights or claims arising under Title VII
of the Civil Rights Act of 1964, as amended, the Age Discrimination in
Employment Act of 1967, as amended, 29 U.S.C. § 621 et seq. (“ADEA”), or any
other federal, state or municipal ordinance relating to discrimination in
employment. Nothing contained herein shall restrict the parties’ rights to
enforce the terms of this Release.
(b)    Proceedings; Whistleblower Rights. To the maximum extent permitted by
law, Executive agrees that he has not filed, nor will he ever file, a lawsuit
asserting any claims that are released by this Release, or to accept any benefit
from any lawsuit that might be filed by another person or government entity
based in whole or in part on any event, act, or omission that is the subject of
this Release. Notwithstanding the foregoing, nothing in this Release shall
impair Executive’s rights under the whistleblower provisions of any applicable
federal law or regulation or, for the avoidance of doubt, limit Executive’s
right to receive an award for information provided to any government authority
under such law or regulation.
(c)    Exclusions. Excluded from this Release are: (i) any claims that cannot be
waived by law; (ii) Executive’s rights to receive any payments of (x) base
salary through the effective date of termination; (y) payment for accrued but
unused paid time off; and (z) except in the event of a termination for Cause,
payment of any earned but unpaid incentive; (iii) any rights Executive may have
to receive vested amounts under any of the Company’s employee benefit plans
and/or pension plans or programs; (iv) Executive’s rights in and to any equity
or ownership interest that Executive continues to hold following his termination
of employment; (v) Executive’s rights to medical benefit continuation


8



--------------------------------------------------------------------------------

    




coverage pursuant to federal law (COBRA); (vi) any rights or claims that the law
does not allow to be released and/or waived by private agreement; (vii) any
rights or claims that are based on events occurring after the date on which
Executive signs this Release; or (viii) any claims to indemnification or
insurance coverage, including but not limited to “D&O coverage”, that Executive
may have with respect to any claims made or threatened against Executive in
Executive’s capacity as a director, officer or employee of the Company or the
Releasees. Nothing contained in this Release shall release Executive from his
obligations, including any obligations to abide by the covenants set forth in
the Term Sheet, the Associate Agreement dated March 25, 2015, by and between
Executive and TD Ameritrade and any other restrictive covenants applicable to
Executive that continue or are to be performed following termination of
employment.
(d)    EEOC Matters. The parties agree that this Release shall not affect the
rights and responsibilities of the U.S. Equal Employment Opportunity Commission
(the “EEOC”) to enforce ADEA and other laws. In addition, the parties agree that
this Release shall not be used to justify interfering with Executive’s protected
right to file a charge or participate in an investigation or proceeding
conducted by the EEOC. The parties further agree that Executive knowingly and
voluntarily waives all rights or claims (that arose prior to Executive’s
execution of this Release) the Releasers may have against the Releasees, or any
of them, to receive any benefit or remedial relief (including, but not limited
to, reinstatement, back pay, front pay, damages, attorneys’ fees, experts’ fees)
as a consequence of any investigation or proceeding conducted by the EEOC.
(e)    Non-Disparagement. Executive agrees that he will not in any way impair,
harm or prejudice the name or reputation of the Company or the Parent or cause
the Company or the Parent to appear in an unfavorable light, embarrass the
Company or the Parent in any way or reduce or damage the business interests of
the Company or the Parent and will refrain from making any statement about the
Company or the Parent, whether true or untrue, that prejudices the Parent’s or
the Company’s name, reputation or business in any way.  All inquiries by
potential future employers of Executive shall be directed to the Parent’s or
Company’s Human Resources Department. Upon inquiry, the Company and/or the
Parent shall only state the following:  Executive’s last position and dates of
employment.
(f)    Cooperation. Executive agrees to cooperate fully with the Company and/or
the Parent in any matters that have or may result in a legal claim against the
Company and/or the Parent (including but not limited to any audit, tax
proceeding, litigation, arbitration, external or internal investigation, or
government proceeding), and of which Executive may have knowledge as a result of
Executive’s employment with the Company and/or the Parent.  This requires
Executive, without limitation, to (1) make himself available upon reasonable
request to provide information and assistance to the Company and/or the Parent
on such matters without additional compensation, except for Executive’s
out-of-pocket costs, and (2) notify the Company and/or the Parent promptly of
any requests to Executive for information related to any pending or potential
legal claim or litigation involving the Company and/or the Parent (including but
not limited to any audit, tax proceeding, litigation, arbitration, external or
internal investigation, or government proceeding), reviewing any such request
with a designated representative of the Company and/or the Parent prior to
disclosing any such information, and permitting the representative of the
Company and/or the Parent to be present during any communication of such
information.  The Company and/or the Parent hereby agrees to reimburse Executive
for his reasonable and appropriate out-of-pocket costs and expenses incurred in
connection with Executive’s cooperation in accordance with this Section. 
2.    Acknowledgements. Executive acknowledges that the Company has specifically
advised him of the right to seek the advice of an attorney concerning the terms
and conditions of this Release. Executive further acknowledges that he has been
furnished with a copy of this Release, and he has been afforded [twenty-one
(21)/forty-five (45)] days in which to consider the terms and conditions set
forth above prior to this Release. By executing this Release, Executive
affirmatively states that he has had sufficient and reasonable time to review
this Release and to consult with an attorney concerning his legal rights prior
to the final execution of this Release. Executive further agrees that he has
carefully read this Release and fully understands its terms. Executive
understands that he may revoke this Release


9



--------------------------------------------------------------------------------

    




within seven (7) days after signing this Release. Revocation of this Release
must be made in writing and must be received by [Name, Title and Address] within
the time period set forth above.
3.    Governing Law. This Release shall be governed by and construed in
accordance with the laws of the state of New York, without giving effect to any
choice of law or conflicting provision or rule (whether of the state of Texas or
any other jurisdiction) that would cause the laws of any jurisdiction other than
the state of New York to be applied. In furtherance of the foregoing, the
internal law of the state of New York shall control the interpretation and
construction of this Release, even if under such jurisdiction’s choice of law or
conflict of law analysis, the substantive law of some other jurisdiction would
ordinarily apply. The provisions of this Release are severable, and if any part
or portion of it is found to be unenforceable, all other parts and provisions
shall remain fully valid and enforceable.
4.    Effectiveness. This Release shall become effective and enforceable on the
eighth day following its execution by Executive, provided that he does not
exercise his right of revocation as described above. If Executive fails to sign
and deliver this Release or revokes his signature, this Release shall be without
force or effect, and Executive shall not be entitled to the payments and
benefits described in the Termination Section of the Term Sheet, except as
otherwise explicitly stated therein.
EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS READ THIS RELEASE AND THAT EXECUTIVE
FULLY KNOWS, UNDERSTANDS AND APPRECIATES ITS CONTENTS, AND THAT EXECUTIVE HEREBY
EXECUTES THE SAME AND MAKES THIS RELEASE AND THE RELEASE PROVIDED FOR HEREIN
VOLUNTARILY AND OF EXECUTIVE’S OWN FREE WILL.
 
 
 




 
Date:
 
 
 
 
 
Stephen J. Boyle





10

